United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
MINNEAPOLIS VA MEDICAL CENTER,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1159
Issued: March 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 7, 2021 appellant, through counsel, filed a timely appeal from a May 26, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

1

ISSUE
The issue is whether appellant has met his burden of proof to establish a right elbow
condition causally related to the accepted March 2, 2020 employment incident.
FACTUAL HISTORY
On March 4, 2020 appellant, then a 48-year-old supply technician, filed a traumatic injury
claim (Form CA-1) alleging that on March 2, 2020 he was maneuvering a cart, which was difficult
to push and steer, when he experienced a shooting pain from his elbow to his fingers, while in the
performance of duty. He stopped work on March 2, 2020 and returned to work on March 4, 2020.
On the reverse side of the claim form appellant’s supervisor acknowledged that appellant was
injured while in the performance of duty.
Appellant submitted a form dated March 6, 2020 from Dr. Fardows Omar Salim, a family
medicine specialist, who noted a March 2, 2020 date of injury and provided work restrictions.
OWCP also received an imaging report dated March 10, 2020 from Dr. Kyle Shipley, a
Board-certified diagnostic radiologist, which related an impression of mild distal biceps and
common extensor tendinopathy.
Appellant submitted a work capacity form dated March 11, 2020 from Dr. Elizabeth
Moorhead, a Board-certified internist. Dr. Moorhead related that appellant was injured on
March 2, 2020 and diagnosed right ulnar neuropathy and right lateral epicondylitis. He noted
appellant’s work restrictions and limited him to four hours of work a day.
In a development letter dated March 23, 2020, OWCP informed appellant of the
deficiencies of his claim. It informed him of the type of factual and medical evidence needed and
provided him with a questionnaire. OWCP afforded appellant 30 days to submit the necessary
evidence.
In response, appellant submitted a medical report dated March 4, 2020 from Dr. Salim.
Dr. Salim related that appellant was pushing and steering a crash cart with bad wheels at work and
reinjured his right elbow. She related that appellant had previously injured the same elbow at work
in April 2019 when he struck his elbow on metal shelving.3 Dr. Salim provided an assessment of
right elbow pain and noted that there concern regarding a fracture versus a nerve injury; therefore,
appellant would undergo an x-ray and magnetic resonance imaging (MRI) scan.
By decision dated May 6, 2020, OWCP accepted that the March 2, 2020 employment
incident occurred, as alleged. However, it denied appellant’s claim, finding that he had not
submitted medical evidence containing a medical diagnosis in connection with his accepted

3

Appellant has a prior claim under OWCP File No. xxxxxx929 alleging that on April 11, 2019 he was stocking a
storeroom, lifting heavy boxes and putting them on shelves, when he struck his elbow against the metal shelves.
OWCP denied that claim by decisions dated August 29 and December 17, 2019. Appellant’s claims have not been
administratively combined by OWCP.

2

employment incident. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On April 13, 2021 appellant, through counsel, requested reconsideration of OWCP’s
May 6, 2020.
In a letter dated March 30, 2021, Dr. Moorhead related that, on April 11, 2019, appellant
was carrying boxes when he struck the posterior side of his elbow on a shelf. She noted that an
electromyogram (EMG) performed on September 3, 2019 showed a mild right ulnar sensory
mononeuropathy, and an MRI scan performed on December 9, 2019 showed mild lateral
epicondylitis. Dr. Moorhead diagnosed lateral epicondylitis, ulnar neuropathy, and right elbow
pain.
By decision dated May 26, 2021, OWCP modified its May 6, 2020 decision and found that
appellant had established a diagnosed medical condition, but denied appellant’s claim as causal
relationship had not been established between the diagnosed right elbow condition and the
accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury. 8

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).

3

The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right elbow
condition causally related to the accepted March 2, 2020 employment incident.
Appellant was initially seen by Dr. Salim on March 4, 2020 who related appellant’s history
of the alleged March 2, 2020 injury, and noted that appellant had previously injured his right elbow
at work in April 2019 when he struck his elbow on metal shelving. Dr. Salim assessed right elbow
pain. The Board has held that pain is a description of a symptom, not a firm diagnosis of a medical
condition.11 Moreover, Dr. Salim did not provide an opinion with regard to causal relationship.
In a form report dated March 6, 2021, she noted appellant’s work restrictions, but again did not
provide a firm diagnosis or an opinion regarding causal relationship. The Board has held that a
medical report lacking a firm diagnosis or an opinion on causal relationship is of no probative
value.12 As such, these reports are insufficient to meet appellant’s burden of proof.
In a report dated March 11, 2020, Dr. Moorhead related that appellant was injured on
March 2, 2020. She diagnosed right ulnar neuropathy and right lateral epicondylitis. However,
Dr. Moorhead merely repeated the history of injury as reported by appellant without providing her
own opinion regarding whether appellant’s condition was work related. OWCP also received a
March 30, 2021 report wherein Dr. Moorhead related that on April 11, 2019 appellant was
carrying boxes when he struck the posterior side of his elbow on a shelf. Dr. Moorhead related
diagnoses of lateral epicondylitis, ulnar neuropathy, but did not provide an opinion on causal
relationship. As noted, the Board has held that a medical report lacking an opinion on causal
relationship is of no probative value. 13 As such, this evidence is also insufficient to establish the
claim.

9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

D.R., Docket No. 18-1408 (issued March 1, 2019); D.A., Docket No. 18-0783 (issued November 8, 2018).

12

See J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
13

Id.

4

Appellant also submitted diagnostic studies. The Board has long held that diagnostic
studies, standing alone, lack probative value on the issue of causal relationship as they do not
address whether the employment incident caused a diagnosed condition. 14
As the medical evidence of record is insufficient to establish causal relationship between a
diagnosed right elbow condition and the accepted employment incident, the Board finds that
appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607. 15
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right elbow
condition causally related to the March 2, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 7, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

15

Upon return of the case record, OWCP should consider administratively combining this case record with the prior
record for OWCP File No. xxxxxx929.

5

